Exhibit 10.1
OPNEXT, INC.
1 Christopher Way
Eatontown, New Jersey 07724
     This Amended and Restated Employment Agreement (this “Agreement”) is
entered into as of December 31, 2008, by and between Opnext, Inc., a Delaware
corporation (“Opnext” or the “Company”), and Robert J. Nobile (“Executive”).
This Agreement amends and restates in its entirety that certain Employment
Letter entered into by and between Opnext and Executive, dated as of March 5,
2001 (the “Original Letter”).

         
1.
  Employer:   Opnext, Inc.
 
       
2.
  Employee:   Robert J. Nobile
 
       
3.
  Position and Duties:   Executive shall be the Senior Vice President, Finance
and Chief Financial Officer of Opnext and shall have the normal duties,
responsibilities, functions and authority of a Senior Vice President of Finance
and Chief Financial Officer of a company the size and structure of Opnext.
Executive shall report directly to the Chief Executive Officer of Opnext
(“CEO”). Executive shall exercise such further responsibilities and perform such
further duties as directed from time to time by the CEO and the Board of
Directors of Opnext (the “Board”).
 
       
4.
  Base Salary:   $265,000 per annum
 
       
5.
  Annual Bonus:   Executive will be eligible to participate in the Company’s
annual incentive bonus plan applicable to similarly situated executives of the
Company. The amount of Executive’s annual bonus will be based on the attainment
of individual and/or Company performance criteria established and evaluated by
the Company in accordance with the terms of such bonus plan as in effect from
time to time, provided that, subject to the terms of such bonus plan,
Executive’s target annual bonus will be 70% of his annual base salary actually
paid for such year. Any annual bonus payable to Executive with respect to a
partial year of employment shall be prorated to reflect the period of time
during which Executive was employed by the Company in such year. Each annual
bonus shall be paid not later than the last day of the applicable two and
one-half (2 1/2) month short-term deferral period with respect to such annual
bonus payment, within the meaning of Treasury Regulation Section 1.409A-1(b)(4).
 
       
6.
  Opnext Stock Option:   Opnext and Executive acknowledge and agree that Opnext
has previously granted Executive a stock option to acquire 50,000 shares of
common

 



--------------------------------------------------------------------------------



 



         
 
      stock of Opnext (after giving effect to the 3-for-1 reverse stock split)
(the “Option”) in satisfaction of the Company’s obligation under the Original
Letter to grant Executive the Option. The terms and conditions of the Option are
set forth in that certain Stock Option Agreement between Opnext and Executive,
dated as of March 5, 2001 (the “Stock Option Agreement”), and the Amended and
Restated 2001 Long Term Stock Incentive Plan.
 
       
7.
  Employment Term:   The initial term (the “Initial Term”) of Executive’s
employment under this Agreement with Opnext shall be for a period of three
(3) years, commencing on the date hereof and ending on December 31, 2011.
Executive’s employment will be renewed automatically upon expiration of the
Initial Term for successive one-year periods (each such period, a “Successive
Term”), unless not less than sixty (60) days prior to the end of the Initial
Term or any Successive Term (as the case may be), either Executive or Opnext
provides written notice to the other of such party’s intention not to renew the
employment.
 
       
8.
  Benefits:   Executive will be eligible to receive group welfare and retirement
benefits in accordance with Opnext plans or policies as in effect from time to
time. In the event Executive decides to relocate his primary residence in
connection with Executive’s employment with Opnext, Opnext shall reimburse
Executive for reasonable and customary moving expenses in accordance with the
Opnext plans or policies as in effect from time to time.
 
       
9.
  Vacation:   Executive will receive four (4) weeks paid vacation time per
annum.
 
       
10.
  Annual Performance Reviews:   Executive’s job performance shall be reviewed
annually by the Board. In conjunction with such annual performance review
process, Executive will be eligible for salary increases, cash bonus awards (the
bonus target is set forth under Section 5 above) and additional stock option
awards, which will be subject to Company policy and vesting terms. Salary
increases, cash bonuses and stock option awards are awarded at the discretion of
the Board and will be determined by the Board in its sole discretion based on
the overall performance of Opnext as well as Executive’s individual performance.
 
       
11.
  Termination Without Cause or For Good Reason:  
In the event that Executive incurs a “separation from service” (within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of

2



--------------------------------------------------------------------------------



 



         
 
      1986, as amended (the “Code”), and Treasury Regulation Section
1.409A-1(h)) (“Separation from Service”) by reason of (a) a termination of
Executive’s employment by the Company without Cause (as defined below) or
(b) Executive’s resignation for Good Reason (as defined below), the Company
shall pay Executive as severance a lump-sum cash payment equal to 100% of his
then current annual base salary (the “Severance Payment”). Subject to the
Payment Delay (as defined below), the Severance Payment shall be made to
Executive within sixty (60) days after the date of such Separation from Service
(with the exact payment date to be determined by the Company in its discretion).
Executive’s right to receive the Severance Payment is conditioned on and subject
to Executive’s execution within 21 days (or, to the extent required by
applicable law, 45 days) following the date of Executive’s Separation from
Service and non-revocation by Executive of a general release of claims
substantially in the form attached hereto as Exhibit A. For purposes of
clarification, a termination of Executive’s employment by reason of Executive’s
death, Disability (as defined below) or failure by the Company to renew the
Initial Term or any Successive Term shall not be deemed to be a termination by
the Company “without Cause” for purposes of this Agreement.
 
       
 
      The Severance Payment is intended to satisfy the short-term deferral
exemption under Treasury Regulation Section 1.409A-1(b)(4) and shall be made not
later than the last day of the applicable two and one-half (2 1/2) month
short-term deferral period with respect to the Severance Payment, within the
meaning of Treasury Regulation Section 1.409A-1(b)(4).
 
       
 
      “Good Reason” as used herein shall mean the occurrence of any of the
following without the consent of Executive:
 
       
 
     
(i)    a material and substantial diminution of Executive’s duties or
responsibilities; or
 
       
 
     
(ii)    a material reduction by Opnext of Executive’s base salary or target
bonus as set forth in Section 5 above;
 
       
 
      provided, however, that Executive’s resignation shall only constitute a
resignation for Good Reason hereunder if (x) Executive provides the Company with
written notice setting forth the specific facts or circumstances constituting
Good Reason within 20 days after the initial existence of such facts or
circumstances, (y) the Company has failed to cure such facts or circumstances
within 30 days after receipt of such written notice, and (z) the date of
Executive’s Separation from Service occurs no later than 60 days after the
initial occurrence of the facts or circumstances constituting Good Reason.

3



--------------------------------------------------------------------------------



 



         
 
      Except as set forth above, upon termination by Opnext without Cause or
resignation by Executive for Good Reason, Executive shall not be entitled to
receive any further compensation or payments hereunder (except for Executive’s
unpaid Base Salary, accrued vacation and expense reimbursements relating to the
period prior to the date of termination of employment). In the event of such a
termination, any stock options or other equity-based awards held by Executive
shall be subject to the provisions of the incentive award plan and applicable
award agreement pursuant to which such awards were granted.
 
       
 
      Notwithstanding anything to the contrary in this Agreement, no
compensation or benefits, including without limitation, the Severance Payment,
shall be paid to Executive during the six-month period following Executive’s
Separation from Service if the Company determines that paying such amounts at
the time or times indicated in this Agreement would be a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts
is delayed as a result of the previous sentence (the “Payment Delay”), then on
the first business day following the end of such six-month period (or such
earlier date upon which such amount can be paid under Section 409A of the Code
without resulting in a prohibited distribution, including as a result of
Executive’s death), the Company shall pay Executive a lump-sum amount equal to
the cumulative amount that would have otherwise been payable to Executive during
such six-month period.
 
       
12.
  Termination For Cause:   “Cause” as utilized herein shall mean:
 
       
 
      (i) the commission of a felony or the commission of any other act or
omission involving dishonesty or fraud with respect to Opnext or any of its
subsidiaries or affiliates or any of their customers or suppliers;
 
       
 
      (ii) conduct that brings Opnext or any of its subsidiaries or affiliates
into substantial public disgrace or disrepute;
 
       
 
      (iii) any material breach of the Confidentiality Agreement referred to
below;
 
       
 
      (iv) fraud or embezzlement with respect to Opnext or any of its
subsidiaries or affiliates;
 
       
 
      (v) gross negligence or willful misconduct with respect to Opnext or any
of its subsidiaries or affiliates; or
 
       
 
      (vi) repeated failure to perform in any material respect Executive’s
duties as directed by the Board.

4



--------------------------------------------------------------------------------



 



         
 
      Upon notice by Opnext to Executive of a termination for Cause, the
“Termination Date” shall be the date on which such notice is mailed or
hand-delivered, or as otherwise specified in the notice of termination, to
Executive. Upon termination for Cause, resignation by Executive without Good
Reason or expiration of the Initial Term or any Successive Term (as the case may
be), Executive shall not be entitled to receive any further compensation or
payments hereunder (except for Executive’s unpaid Base Salary, accrued vacation
and expense reimbursements relating to the period prior to the Termination
Date). In the event of a termination for Cause, any unvested stock options or
other equity-based awards held by Executive shall be subject to the provisions
of the incentive award plan and applicable award agreement.
 
       
13.
  Confidential Information:   Executive acknowledges that during the course of
performing services for Opnext, Executive will have substantial access to trade
secrets and other confidential information of Opnext and its subsidiaries. In
connection with the execution of this Agreement, Executive hereby agrees to
enter into a Confidential Information Agreement with Opnext as reasonably
requested by Opnext in a form prescribed by Opnext (the “Confidentiality
Agreement”) in part to restrict the disclosure by Executive of such trade
secrets and other confidential information.
 
       
14.
  Restrictions:   Executive represents and warrants to Opnext that there are no
restrictions or agreements or limitations on Executive’s right or ability to
enter into this Agreement or perform the terms set forth herein.
 
       
15.
  Withholdings:   All payments set forth herein which are subject to withholding
shall be made less any required withholdings.
 
       
16.
  Binding Arbitration:   Any controversy arising out of or relating to this
Agreement or the Confidentiality Agreement shall be settled by binding
arbitration in New York City, New York in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The award rendered in
any such proceeding shall be final and binding, and judgment upon the award may
be entered in any court having jurisdiction thereof. The costs of any such
arbitration proceedings shall be borne equally by Opnext and Executive. Neither
party shall be entitled to recover attorneys’ fee or costs expended in the
course of such arbitration or enforcement of the award rendered thereunder.
 
       
17.
  Governing Law:   All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of

5



--------------------------------------------------------------------------------



 



         
 
      Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.
 
       
18.
  Notices:   All notices in connection herewith or provided for hereunder shall
be validly given or made only if made in writing and delivered personally or
mailed by registered or certified mail, return receipt requested, postage
prepaid, to the party entitled or required to receive the same, as follows:
 
       

If to Executive, addressed to him at his most recent address on the records of
the Company.
If to the Company, addressed to:
Opnext, Inc.
1 Christopher Way
Eatontown, New Jersey 07724
Attention: General Counsel

         
19.
  Section 409A:   To the extent applicable, this Agreement shall be interpreted
and applied consistent and in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder. Notwithstanding any provision of this Agreement to the contrary, if
the Company determines that any compensation or benefits payable under this
Agreement may not be either exempt from or compliant with Section 409A of the
Code and related Department of Treasury guidance, the Company may in its sole
discretion adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code and/or preserve the intended tax
treatment of such compensation and benefits, or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance; provided, however, that this Section 19 shall not create any
obligation on the part of the Company to adopt any such amendment, policy or
procedure or take any such other action.
 
       
 
      To the extent permitted under Section 409A of the Code, any separate
payment or benefit under this Agreement or otherwise shall not be deemed
“nonqualified deferred compensation” subject to Section 409A of the Code and the
Payment Delay pursuant to Section 11 hereof to the extent provided in the
exceptions in Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9)
or any other applicable exception or provision of Section 409A of the Code.

6



--------------------------------------------------------------------------------



 



         
 
      To the extent that any payments or reimbursements provided to Executive
under this Agreement, including without limitation under Section 8 hereof, are
deemed to constitute compensation to which Treasury Regulation Section
1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or reimbursed to
Executive reasonably promptly, but not later than December 31 of the year
following the year in which the expense was incurred. The amount of any such
payments eligible for reimbursement in one year shall not affect the payments or
expenses that are eligible for payment or reimbursement in any other taxable
year, and Executive’s right to such payments or reimbursement shall not be
subject to liquidation or exchange for any other benefit.

[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO AGREEMENT
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

            OPNEXT, INC.
      By:   /s/ Harry L. Bosco       Harry L. Bosco        CEO and President   
 

            AGREED TO AND ACCEPTED:
      /s/ Robert J. Nobile      Name:   Robert J. Nobile           

8



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE OF CLAIMS
     For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Opnext, Inc. and each of its partners,
associates, affiliates, subsidiaries, successors, heirs, assigns, agents,
directors, officers, employees, shareholders, representatives, lawyers,
accountants, insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent (hereinafter called “Claims”), which the undersigned now has or
may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof. The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination from employment of the undersigned by the
Releasees, or any of them; any Claim for benefits under any stock option or
other equity-based incentive plan of the Releasees (or any related agreement to
which any Releasee is a party); any alleged breach of any express or implied
contract of employment; any alleged torts or other alleged legal restrictions on
the Releasees’ right to terminate the employment of the undersigned; and any
alleged violation of any federal, state or local statute or ordinance including,
without limitation, Title VII of the Civil Rights Act of 1964, the Age
Discrimination In Employment Act, the Americans With Disabilities Act, and the
California Fair Employment and Housing Act. Notwithstanding the foregoing, this
Release shall not operate to release any Claims which the undersigned may have
to payments or benefits under Section 11 of that certain Employment Agreement,
dated as of December 31, 2008, by and between Opnext, Inc. and the undersigned.
     THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND
IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:
     “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”
     THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES
ANY RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON
LAW PRINCIPLES OF SIMILAR EFFECT.
     IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

1



--------------------------------------------------------------------------------



 



     (1) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;
     (2) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT;
AND
     (3) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE IT, AND THIS
RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION PERIOD.
     The undersigned represents and warrants that there has been no assignment
or other transfer of any interest in any Claim which he may have against the
Releasees, or any of them, and the undersigned agrees to indemnify and hold the
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by the Releasees, or any
of them, as the result of any such assignment or transfer or any rights or
Claims under any such assignment or transfer. It is the intention of the parties
that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against the undersigned under this indemnity.
     The undersigned agrees that if he hereafter commences any suit arising out
of, based upon, or relating to any of the Claims released hereunder or in any
manner asserts against the Releasees, or any of them, any of the Claims released
hereunder, then the undersigned agrees to pay to the Releasees, and each of
them, in addition to any other damages caused to the Releasees thereby, all
attorneys’ fees incurred by the Releasees in defending or otherwise responding
to said suit or Claim.
     The undersigned further understands and agrees that neither the payment of
any sum of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Releasees, or any
of them, who have consistently taken the position that they have no liability
whatsoever to the undersigned.
IN WITNESS WHEREOF, the undersigned has executed this Release this   day of
     20    .

     
 
Robert J. Nobile
   

2